                           FREEMAN, NOOTER & GINSBERG
                                       ATTORNEYS AT LAW
LOUIS M. FREEMAN                                                            75 MAIDEN LANE
THOMAS H. NOOTER                                                               SUITE 503
LEE A. GINSBERG                                                            NEW YORK, N.Y. 10038
   _________                                                                    _________

NADJIA LIMANI                                                                 (212) 608-0808
OF COUNSEL                                                                TELECOPIER (212) 962-9696
    _________                                                             E-MAIL: FNGLAW@AOL.COM
CHARLENE RAMOS                                                               WWW.FNGLAW.COM
OFFICE MANAGER


                                       January 17, 2020

Honorable Jesse M. Furman
United States District Judge
United States Court House
40 Foley Square
New York, NY 10007

                          Re: United States v. Marc Henry Johnson
                                     16 CR 627-2 (JMF)

Dear Judge Furman:

       Without objection from AUSA David Abromowicz and Supervised Release Probation
Officer Peter Merrigan we write to request early termination of Marc Johnson’s two year
supervised release term which began on August 31, 2018 and will end on August 30, 2020.

        Mr. Johnson has a perfect record of compliance while on supervised release. He served
his time without incident, paid his fine and completed his community service.

        Accordingly we request early termination of Mr. Johnson’s supervised release.


                                                           Respectfully submitted,

                                                           /S/ Louis M. Freeman
                                                           Louis M. Freeman



     Application GRANTED as unopposed. The Clerk of Court is directed to terminate
     Docket No. 112.

                                  SO ORDERED.




                                  January 21, 2020

                                                                                                      1
